Citation Nr: 1717867	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable initial rating for allergic rhinitis prior to April 6, 2012 and higher than 10 percent thereafter.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a compensable rating for bilateral tinea pedis with onychomycosis of the great toes.

4.  Entitlement to a combined 10 percent evaluation under the provisions of 38 C.F.R. § 3.324, based on having multiple, noncompensable service-connected disabilities prior to April 6, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 2006.  He received numerous decorations including the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This rating decision granted service connection for allergic rhinitis; continued the earlier noncompensable ratings for bilateral tinea pedis and hypertension; denied the Veteran's claim to reopen the issue of service connection for a skin condition of the face; and denied the Veteran's claim for a 10 percent evaluation based on multiple noncompensable service connected disabilities.  In April 2010, the Veteran filed a notice of disagreement with these denials and the initial rating assigned for allergic rhinitis.  The RO issued a statement of the case in January 2012.

In an October 2012 rating decision, the Veteran was granted service connection for seborrheic dermatitis (claimed as skin condition of the face).  This is a full grant of the benefit sought with regard to this claim and it is no longer before the Board.  Also in this rating decision, the Veteran's rating for allergic rhinitis was increase to 10 percent effective April 6, 2012.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Then the Veteran perfect his appeal with a January 2012 VA Form 9.

In January 2015, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Prior to April 6, 2012, the Veteran's allergic rhinitis has been manifested by symptoms including nasal congestion and drainage, itchy watery eyes, and sneezing, but not polyps, or 50 percent obstruction of nasal passage on both sides, or complete obstruction of nasal passage on one side.

2.  As of April 6, 2012, the Veteran's allergic rhinitis also resulted in greater than 50 percent obstruction of the nasal passage on both sides, but not polyps.

3.  The Veteran's hypertension is treated with medication, but there was no evidence of a history of diastolic pressure predominantly 100 or more.  During the pendency of this appeal, the Veteran's recorded diastolic pressure was consistently less than 100 and his recorded systolic pressure was consistently less than 160.

4.  The Veteran's bilateral tinea pedis with onychomycosis of the great toes is manifested by dry, itchy feet and toenail fungus that he treats with antifungal medication, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.  This skin disability affects less than five percent of the Veteran's total body and zero percent of his exposed area.  

5.  The Veteran does not have two or more noncompensable service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree.






CONCLUSIONS OF LAW

1.  Prior to April 6, 2012, the criteria for a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, DC 6522 (2016).

2.  As of April 6, 2012, the criteria for an initial rating higher than 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, DC 6522 (2016).

3.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2016).

4.  The criteria for a compensable rating for bilateral tinea pedis with onychomycosis of the great toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7813 (2016). 

5.  The criteria for a 10 percent rating based on multiple noncompensable service-connected disabilities have not all been met.  38 U.S.C.A. § 501 (a) (West 2014); 38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2009 and provided additional notice in a letter sent to the Veteran in October 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  Attempts to location Social Security Administration (SSA) records were unsuccessful as SSA responded to VA's requests with an October 2010 statement, "We presently have no medical on file or Unable to locate Medical Record."  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Initial Rating - Allergic Rhinitis

The Veteran was originally granted service connection for allergic rhinitis in the March 2010 rating decision on appeal.  At that time he was awarded a noncompensable (0 percent) rating effective June 19, 2009.  The Veteran has perfected his appeal of this initial rating.

During the pendency of this appeal, the Veteran's rating for allergic rhinitis was increase to 10 percent effective April 6, 2012.  See October 2012 rating decision.  This has resulted in a staged initial rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As noted above, the Veteran is currently in receipt of a staged rating with a noncompensable (0 percent) rating assigned for the period prior to April 6, 2012, and a 10 percent rating thereafter.  Below the Board will consider whether this staged rating is appropriate.

Allergic rhinitis is rated under Diagnostic Code (DC) 6522.  38 C.F.R. § 4.97.  Under that code, a 10 percent evaluation is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522.  A 30 percent rating is warranted for allergic rhinitis with polyps.  Id.



A.  Prior to April 6, 2012

In a May 2009 private treatment record, the Veteran was treated for allergic rhinitis with non-productive cough.  Physical examination revealed clear rhinitis with clear bilateral drainage.  His throat was clear with a clear postnasal drainage.  There was no submandibular gland adenopathy.

In March 2010 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported congestion in his nose with drainage.  He would also get itchy eyes and sneezing.  He took medication and used nasal spray daily.  His medications kept things under control mostly, but he still had flare ups, which were mostly caused by change in seasons.  He had not required chronic antibiotics and had not had any incapacitating episodes or hospitalizations.  There were no restrictions at work or with his activities of daily living due to this disability.  There was no sinus tenderness, no nasal polyps, and no septal deviation.  There was mild bilateral mucosal erythema but no obstruction (zero percent) of the nasal passageways.  Speech was normal.

At his March 2012 decision review officer (DRO) hearing, the Veteran stated that his allergies affected him 80 to 90 percent of the time and he took daily medication throughout the day depending on sneezing.  Some days he would feel "pretty decent" and other days he would have sneezing and watery eyes.  Lying down at night was increasingly difficult.  He snored and his allergies would wake him up.  This caused less sleep for both him and his wife.  His allergies also caused frustration and at times he would not feel like leaving the house or being social because of it.  His medications included a pill, an eye drop, and a nasal spray.  If he skipped a day of his medications he would have a hard time breathing through his nose.

After a review of the pertinent evidence, the Board determines that a compensable initial rating is not warranted prior to April 6, 2012.  Based on the above, the Veteran's allergic rhinitis has been manifested by symptoms including nasal congestion and drainage, itchy watery eyes, and sneezing.  A compensable rating under DC 6522 requires greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polys.  See 38 C.F.R. § 4.97.  While nasal congestion is noted, it is not shown to result in sufficient obstruction to one or both nasal passage as to warrant a compensable rating under this diagnostic code.   Despite the Veteran's testimony that his allergies resulted in frustration and less socialization, the medical evidence of record has not linked any psychiatric symptoms to this disability.

Therefore, the Board finds that a compensable rating for allergic rhinitis is not warranted prior to April 6, 2012.  Hence the appeal as to a higher rating for this period must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


B.  As of April 6, 2012

On April 6, 2012, the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore, this examination is adequate for VA purposes.  At that time, the Veteran's rhinitis resulted in greater than 50 percent obstruction of the nasal passage on both sides.  There was not complete obstruction on either side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates or nasal polyps.  The Veteran did not have a granulomatous condition or chronic laryngitis.  The Veteran did not have a benign or malignant neoplasm or metastases related to his allergic rhinitis.  The Veteran did not have any scars or any other pertinent physical findings complications conditions signs or symptoms related to his allergic rhinitis.  The Veteran's allergic rhinitis did not impact his ability to work.  The examiner noted that the Veteran's allergic rhinitis had worsened over the recent years, requiring more daily medications.

In September 2015 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported taking daily medication for this disability.  He was congested year round.  His rhinitis did not result in greater than 50 percent obstruction of the nasal passage on both sides.  There was not complete obstruction on either side due to rhinitis.  There was no permanent hypertrophy of the nasal turbines or polyps.  The Veteran did not have a granulomatous condition or chronic laryngitis.  The Veteran did not have any scars or any other pertinent physical findings complications conditions signs or symptoms related to his allergic rhinitis.  The Veteran's allergic rhinitis did not impact his ability to work.

The April 2012 VA examination found an increase in the Veteran's allergic rhinitis symptoms.  Specifically, it found that this disability resulted in greater than 50 percent obstruction of the nasal passage on both sides.  This is sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.97.  A higher rating requires allergic rhinitis with polyps.  Id.  That degree of impairment is not shown.  Therefore, the Board finds that a rating higher than 10 percent for allergic rhinitis is not warranted as of April 6, 2012.  Hence the appeal as to a higher rating for this period must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


III.  Increased Rating - Hypertension

The Veteran was originally granted service connection for hypertension in a May 2007 rating decision.  At that time he was awarded a noncompensable (0 percent) rating effective January 1, 2007.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

He filed a claim for an increased rating in December 2007.  This was denied in a May 2008 rating decision.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the May 2008 rating decision became final.  See id.

The Veteran filed the current claim for an increased rating in June 2009.

Hypertension is rated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104, DC 7101.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

In March 2010 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore, this examination is adequate for VA purposes.  He took Atenolol for his blood pressure, which he tolerated well and worked well for him.  This condition did not interfere with the Veteran's activities of daily living or his work.  On examination, his blood pressure readings were 108/63, 105/69, and 104/65.

At his March 2012 DRO hearing, the Veteran testified that he felt his hypertension had worsened.  At times his hands and feet would swell.  He also felt that his temper had worsened due to his hypertension.  

In April 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore, this examination is adequate for VA purposes.  At that time, the Veteran was taking continuous medication for his hypertension.  He did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings at the time of his examination were 114/76, 125/82, and 125/83.  The Veteran did not have any scars or any other pertinent physical findings complications conditions signs or symptoms related to his hypertension.  The Veteran's hypertension did not impact his ability to work.  The examiner noted that the Veteran's hypertension had no worsened over the years after treatment began with medications.

In September 2015 the Veteran underwent another VA examination in conjunction with this appeal.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore, this examination is adequate for VA purposes.  This examiner noted that the Veteran was taking continuous medication for his hypertension.  He did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings at the time of his examination were121/75, 115/71, and 109/68 for an average of 115/71.  The Veteran did not have any scars or any other pertinent physical findings complications conditions signs or symptoms related to his hypertension.  The Veteran's hypertension did not impact his ability to work.  The Veteran had been at his current job for five years.

During the pendency of this appeal, the Veteran's recorded diastolic pressure was consistently less than 100 and his recorded systolic pressure was consistently less than 160.  He treated his hypertension with daily medication.  Despite this, the record does not show a history of diastolic pressure predominantly 100 or more.  Thus, after a review of the pertinent evidence, the Board determines that a compensable rating higher.  In order to warrant a higher rating, the Veteran's diastolic pressure must be predominantly 100 or more; his systolic pressure must be predominantly 160 or more; or the record must establish that he has a history of diastolic pressure predominantly 100 that requires continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101.  That degree of impairment is not shown.  The medical record does not tend to show that the Veteran has had swelling of his extremities due to hypertension and there is no indication that any change in the Veteran's temperament is medically attributable to his hypertension.  Therefore, the Board finds that the preponderance of the evidence is against schedular compensable rating for hypertension.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


IV.  Increased Rating - Bilateral Tidea Pedis

The Veteran was originally granted service connection for bilateral tinea pedis with onychomycosis of the left great toe in a May 2007 rating decision.  At that time he was awarded a noncompensable (0 percent) rating effective January 1, 2007.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156 (b).

The Veteran filed the current claim for an increased rating in June 2009.

The Veteran's bilateral tinea pedis is currently rated under DC 7813 for dermatophytosis.  Under DC 7813, dermatophytosis is rated as scars (DCs 7801, 7802, 7804, or 7805) or dermatitis (DC 7806), depending upon the predominant disability.

DC 7801 provides rating criteria for deep, non-linear scars not of the head, face, or neck based on the size of the area affected, with the minimum size of six square inches for a compensable rating.  38 C.F.R. § 4.118.  DC 7802 provides a 10 percent rating for superficial, non-linear scars not of the head, face, or neck that affect an area of 144 square inches or more.  Id.  DC 7804 provides rating criteria for scars that are unstable or painful.  Id.  DC 7805 instructs the rater to rate other scars based on other disabling effects under the appropriate diagnostic code.  Id.

Under DC 7806, when dermatitis or eczema involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12-month period, a 60 percent disability rating is warranted.  38 C.F.R. § 4.118.  When dermatitis or eczema involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period, a 30 percent disability rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  When dermatitis or eczema involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, a 10 percent disability rating is warranted.  Id.

A July 2009 private treatment records notes the Veteran's complaints of very dry, itchy skin on his feet.  This was treated with DermaCerin.  He also had toenail fungus that was treated with Lamisil.  Physical examination found maceration between toes, slightly dry feet and heels, and slight discoloration and minimum subungual debris medially of the left first toenail.

A November 2009 private treatment record notes that the Veteran's tinea pedis was better with ketoconazole treatment, but persisted.  His right heel was dry and the right lateral first toenail was slightly darker.

In March 2010 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore, this examination is adequate for VA purposes.  At that time, he reported stable symptoms of good days with flare ups.  His symptoms were flaking, itching, and peeling skin of the feet.  He was on medication for fungal infection, which he tolerated well.  Despite medication the Veteran found that sometimes lesions were still present.  There were no work restrictions or trouble with his activities of daily living due to this disability.  He stated that the day of this examination was a pretty good day.  Physical examination found the skin of the right foot unaffected.  There was a very slight area of whitish discoloration on his right big toenail, but no atrophy or redness.  His left foot had some mildly dry, flaking skin in the left heel.  Otherwise the skin examination was benign.  The left big toenail had some moderate whitish discoloration, but no atrophy or redness.  There was no tenderness or discharge or bleeding anywhere.  The percentage of exposed area affected was zero.  The percentage of total area affected was less than one percent.

At his March 2012 DRO hearing, the Veteran testified that he used medicated ointment daily for this disability.  He reported scaling from time to time and permanent damage to his toes.  He estimated that this disability affected 50 to 60 percent of his foot.  He could not wear sandals because of the appearance of is feet.  Bunching his toes caused toenail discomfort.  If he stopped taking his medication, his tinea pedis would become very irritating and his feet would itch.

In April 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported using Ketoconazole cream and Clotrimazole solution daily.  He reported that if he did not use these medications, itching and peeling returned.  This disability did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations of this disability.  He treated this disability with topical medications, but not corticosteroids, antihistamines, immunosuppressive retinoids, sympathomimetrics, or other oral medications.  He had used these medications constantly or near-constantly over the prior 12 month period.  The Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  At the time of this examination, the Veteran's bilateral feet were clear of tinea pedis.  Both the total body area and the exposed area affected were "none."  He did not have any other pertinent physical findings complications conditions signs and/or symptoms related to this disability.  This disability did not impact his ability to work.

In October 2015 the Veteran underwent another VA examination in conjunction with this claim and his claim for seborrheic dermatitis of the face, which has been rated separately.  This examination contained all the evidence necessary to rate this disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore, this examination is adequate for VA purposes.  At that time he was treating his tinea pedis daily with clotrimazole and ketoconazole.  He reported that if he stopped treatment for five days, his tinea pedis would return.  It did not resolve.  This disability did not cause pain, weakness, fatigability, or incoordination causing limiting functional ability during flare-ups or when the joint was used repeatedly and did not cause limitation due to pain, weakness, fatigability or incoordination that can be expressed in terms of the degrees of additional ROM loss "pain on use or during flare-ups."  This disability did not cause scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms or metastases.  He did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  He had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  This disability affected none of the total body area and none of the exposed area.  No tinea pedis was present at the time of the examination.  This disability did not impact his ability to work.

Based on the above, the Veteran did not have associated scars and therefore dermatitis is the predominant disability and rating under DC 7806 is appropriate.

The Veteran's tinea pedis resulted in dry, itchy feet and toenail fungus that he treated with antifungal medication.  This medication was not systemic therapy such as corticosteroids or other immunosuppressive drugs.  As this skin disability affects the feet, it does not affect any exposed area.  The percentage of the Veteran's total body that is affected by this condition is noted to be less than one percent.  Even the Veteran's testimony that this disability affected 60 percent of the area of his feet does not establish involvement of at least five percent of the total body area.  As such, the Veteran's tinea pedis does not satisfy the criteria for a compensable rating.  See 38 C.F.R. § 4.118.  Therefore, the Board finds that the preponderance of the evidence is against schedular compensable rating for bilateral tinea pedis.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


V.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's allergic rhinitis, hypertension, and tinea pedis are addressed by criteria found in the rating schedule.  His rhinitis results in varying degrees of nasal blockage.  His hypertension and tinea pedis are controlled by medication.  Despite the Veteran's testimony, no other symptoms have been medically linked to these disabilities.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has the additional service connected disabilities of bilateral pes planus and seborrheic dermatitis.  There is no collective effect of his other service connected disability that makes his disability picture an exceptional or unusual one with regard to his allergic rhinitis, hypertension, and/or tinea pedis.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


VI.  A 10 Percent Rating under 38 C.F.R. § 3.324 Prior to April 6, 2012

A 10 percent rating may be assigned for two or more noncompensable service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree.  38 U.S.C.A. § 501 (a) (West 2014); 38 C.F.R. § 3.324 (2016).

Prior to April 6, 2012, the Veteran was service connected for allergic rhinitis, bilateral pes planus, hypertension, bilateral tinea pedis with onychomycosis of the great toes, and seborrheic dermatitis.  All of these disabilities were assigned noncompensable ratings.

The March 2010 VA examiner specifically found that the Veteran's hypertension, allergic rhinitis, and tinea pedis did not impact his ability to work.  Likewise, the August 2011 VA examiner specifically found that the Veteran's pes planus did not impact his ability to work.  Finally, the April 2012 VA examiner specifically found that the Veteran's hypertension, allergic rhinitis, and skin disabilities (tinea pedis and seborrheic dermatitis) did not impact his ability to work.

Based on the above, the Veteran did not have two or more noncompensable service-connected disabilities of such character as clearly to interfere with normal employability prior to April 6, 2012.  As such, a ten percent rating under 38 C.F.R. § 3.324 is not warranted.


ORDER

A compensable initial rating for allergic rhinitis prior to April 6, 2012 and higher than 10 percent thereafter is denied.

A compensable rating for hypertension is denied.

A compensable rating for bilateral tinea pedis with onychomycosis of the great toes is denied.

A combined 10 percent evaluation under the provisions of 38 C.F.R. § 3.324, based on having multiple, noncompensable service-connected disabilities prior to April 6, 2012 is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


